Third District Court of Appeal
                               State of Florida

                            Opinion filed April 22, 2015.
 Not final until disposition of any further motion for rehearing and/or motion for
 rehearing en banc. Any previously filed motion for rehearing en banc is deemed
                                        moot.

                               ________________

                                No. 3D14-1110
                         Lower Tribunal No. 13-1330-K
                             ________________


                            Jerry Thomas Baker,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Monroe County, Wayne M. Miller,
Judge.

     Jerry Thomas Baker, in proper person.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for appellee.


Before SUAREZ, LAGOA and SCALES, JJ.

                          ON MOTION FOR REHEARING
      SCALES, J.

      Upon consideration of Appellant’s motion for rehearing, the court withdraws

its opinion of December 31, 2014, replacing it with the opinion which follows. We

deny rehearing and certification in all other respects.

      Jerry Thomas Baker (Baker), appeals from an order of the Monroe County

Circuit Court that transferred his petition for writ of habeas corpus to the Leon

County Circuit Court. We vacate the order transferring venue and remand to the

Monroe County Circuit Court for further proceedings.

      I.     Background

      In 1995, Baker was charged in Monroe County with, inter alia, armed

robbery. After a jury trial, in 1996, Baker was found guilty and sentenced to life in

prison. At all times pertinent to this appeal, Baker has been incarcerated at the

Apalachee Correctional Institution East located in Jackson County.

      Since his conviction, Baker has filed a direct appeal of his conviction and a

multitude of post-conviction motions and habeas petitions—all of which were

affirmed, denied, or dismissed without published opinion.1
1 See Baker v. State, 705 So. 2d 14 (Fla. 3d DCA 1998) (Table); Baker v.

Singletary, 728 So. 2d 228 (Fla. 3d DCA 1999) (Table); Baker v. Singletary, 729
So. 2d 389 (Fla. 1999) (Table); Baker v. State, 766 So. 2d 1053 (Fla. 3d DCA
2000) (Table); Baker v. State, 812 So. 2d 418 (Fla. 3d DCA 2002) (Table); Baker
v. State, 814 So. 2d 1049 (Fla. 3d DCA 2002) (Table); Baker v. State, 816 So. 2d
627 (Fla. 3d DCA 2002) (Table); Baker v. State, 845 So. 2d 201 (Fla. 3d DCA
2003) (Table); Baker v. State, 896 So. 2d 762 (Fla. 3d DCA 2005) (Table); Baker
v. State, 95 So. 3d 234 (Fla. 3d DCA 2012) (Table).


                                           2
      On December 11, 2013—more than fifteen years after a mandate was issued

upon Baker’s unsuccessful direct appeal—Baker filed a petition for writ of habeas

corpus in the Monroe County Circuit Court challenging the charging document

associated with his 1996 conviction. There is no allegation of newly discovered

evidence in the petition.

      Without ruling on the merits of Baker’s petition, on January 24, 2014, the

Monroe County Circuit Court transferred Baker’s petition to the Second Judicial

Circuit in Leon County.2

      The Leon County Circuit Court reviewed Baker’s petition, determined that

Baker was actually attempting to collaterally attack the underlying conviction, and,

on February 11, 2014, dismissed Baker’s petition. In its order of dismissal, the

Leon County Circuit Court determined that it lacked jurisdiction to adjudicate

Baker’s claims seeking post-conviction relief.

      Baker then filed the instant appeal seeking review of the Monroe County

Circuit Court’s January 24, 2014 order transferring venue. Baker argues that the

Monroe County Circuit Court has jurisdiction over his habeas petition.

2 The cases cited in support of the order transferring venue are distinguishable from
the instant case. In those cases, prisoners sought mandamus relief against the
Department of Corrections (DOC), and the courts determined that the proper venue
was Leon County, where the DOC has its headquarters. See Stovall v. Cooper, 860
So. 2d 5 (Fla. 2d DCA 2003); Barber v. State, 661 So. 2d 355 (Fla. 3d DCA 1995).
Both parties in the instant case believe Baker’s petition was transferred under the
Monroe County Circuit Court’s mistaken belief that Baker was incarcerated in
Leon County.

                                         3
      II. Analysis

      Baker is correct. The Monroe County Circuit Court, the court of conviction,

has jurisdiction over Baker’s habeas petition because the petition challenges the

sufficiency of the charging document which amounts to a collateral attack on

Baker’s 1996 conviction. See Richardson v. State, 918 So. 2d 999, 1001 (Fla. 5th

DCA 2006) (“[T]he general rule [is] that a petition for writ of habeas corpus

should be filed in the circuit court where the defendant is detained . . . . But there

is an exception . . . ‘[w]hen a petitioner attacks the validity of the conviction . . .

jurisdiction in habeas proceedings lies with the trial court that imposed the

sentence and rendered the judgment of conviction.’”) (citation omitted).

      Accordingly, we vacate the trial court’s January 24, 2014 order transferring

venue, and remand to the Monroe County Circuit Court for further proceedings.

      Reversed and remanded.




                                          4